JUDGE HAZELRIGG
delivered the opinion of the court.
The appellant, a lad of sixteen years, was tried and convicted of the crime of breaking into a store-house with intent to steal, and was sentenced to the State penitentiary for one year.
The' bill of exceptions recites that the trial was regular and free from errors, and the evidence justified the finding; and this is conceded by counsel. But because the culprit is only sixteen years of age, and the Constitution (section 252) provides that the Gren*149eral Assembly, as soon as practicable, shall provide “for the establishment and maintenance of an institution or institutions for the detention, correction, instruction and reformation of all persons under the age of eighteen years convicted of such felonies and misdemeanors, as may be designated by law; ’ ’ that, therefore, no incarceration in the penitentiary can be constitutionally adjudged against those falling within the class of offenders named.
The legislative department of the government, however, has failed to provide this “House of Reform,” as it was to be styled, and, however much we deplore this failure, there is no power vested under the Constitution in the judiciary department to act, or to afford relief if it does not act. If this appeal has been prosecuted to obtain from this court an indorsement of the legislation required. by section. 252, we unhesitatingly express the belief that the want of some such reformatory institution has long been a crying evil in our State.
We are powerless, however, on this appeal to revise the action of the legislative department, and can reverse only for errors appearing in the record.
Judgment affirmed.